Arctic governance in a global world (debate)
The next item is the debate on the oral question to the Commission, by Diana Wallis, Bilyana Ilieva Raeva and Johannes Lebech, on behalf of the Group of the Alliance of Liberals and Democrats for Europe, on Arctic governance in a global world - B6-0467/2008).
author. - Mr President, the Arctic has been described as the last imaginary place. It is a special place for many people. We are in the midst of International Polar Year. The last such commemoration saw the emergence of a Charter for the Antarctic.
The Arctic is different. It has peoples and nations, but it is also the focus of global climate change, with all its threats, challenges and opportunities. I have long argued that we should have an Arctic policy - perhaps through our Northern Dimension mechanism - and I was very pleased a month ago to attend a conference in Greenland on behalf of our President where I found myself for the first time surrounded by more than a dozen Commission officials from different DGs. Somebody has now got the message that this is important.
We look forward to the coming Commission communication, but this resolution is to give you, Commissioner, courage to be bold and to show you how important this House considers this issue. Yes, we have to protect the fragility of the Arctic environment. Yes, we have to look at sustainable ways of developing resources in the Arctic, specifically energy-based resources. Yes, we have to look at how we can safely use any emerging sea routes.
There is much more that I could say. I am grateful to colleagues for their cooperation on this very important resolution. When our continent emerged from the Cold War, Gorbachev said that the Arctic should be an area of peaceful international cooperation. I believe that our Union has a duty to secure that, both for our own Arctic nations and also for our Arctic neighbours - so courage with your communication.
member of the Commission. - (FR) Mr President, ladies and gentlemen, this debate comes at a particularly propitious time. The Commission announced in its Communication of October 2007 on an Integrated Maritime Policy for the European Union that it would review EU interests in the Arctic region by the end of 2008. It is currently in the process of putting the finishing touches to this review in the form of a communication entitled 'The European Union and the Arctic region', which we plan to adopt in mid-November. The Arctic is increasingly important for the world and the European Union is inextricably linked with this region. EU policy in areas such as climate change, energy, transport and fisheries have a direct impact on the Arctic.
Three Member States have territories situated in the Arctic. The maritime and terrestrial areas of this region are vulnerable and represent the essential components of the terrestrial ecosystem. The effects of climate change are appearing more quickly and on a larger scale in the Arctic region than anywhere else in the world. Since the turn of the century, our external action in favour of the North has been successfully guided by our Northern Dimension policy. The Arctic, including the Barents Sea region, was recognised as a key area in the 2006 guidance document on the Northern Dimension, adopted in consultation with Russia, Norway and Iceland.
Nevertheless, the Northern Dimension policy has always been more focused on Europe, and particularly on north-west Russia. The future communication, which will be extensive, will propose that the European Union plays a more dynamic and coordinated role in the Arctic and that its action should be structured around three main objectives: to protect and preserve the Arctic in cooperation with its inhabitants; to promote the sustainable use of Arctic resources; and to improve multilateral governance of the Arctic.
Climate change is the result of a planetary process and the European Union must continue to play a leading role in tackling this phenomenon. The communication will make the protection and preservation of the environment an absolute priority, although this should not necessarily rule out the sustainable use of the Arctic's resources.
The Commission also plans to increase, in close cooperation with countries in this region, our contribution to the Arctic and particularly its governance, as indicated by the Ilulissat declaration of the five Arctic States, from May 2008. It seems that the conditions are not yet in place for a binding legal framework specifically designed for this region. We should use the extended legal basis established by the United Nations Convention on the Law of the Sea and other interventional conventions.
Nevertheless, we can clearly see the need to fully implement the existing legal framework and to ensure that this is respected while fleshing it out and adapting it to new realities. Our aim is to help establish a system founded on cooperation, which will ensure the viability of this region, as well as freedom and fairness in terms of access. We recognise that it is essential to improve coordination and to provide more strategic guidance.
The Commission will put forward a series of proposals in this respect, specifically proposing the enlargement of the 'Arctic window' of its Northern Dimension policy. We want the communication to give rise to a detailed reflection on the various issues covered, laying the foundations for a future EU Arctic policy. The communication will encourage the adoption of a more coordinated approach to the Arctic and will be followed by a more detailed reflection on various themes. It could thus establish the basis for a global EU policy on this region.
There is no doubt that a stronger policy in this area will serve as a basis during future discussions on the future of the Arctic, enabling the European Union to make a strong contribution from the outset.
on behalf of the PPE-DE Group. - Mr President, I would like to thank Mrs Wallis for initiating this debate and resolution. There are several reasons to do it. First, the Arctic region still lacks multilateral norms and regulations; in particular maritime traffic is not regulated by international safety rules and this is going to pose serious risks in the near future.
Second, the region has entered a dramatic climate change we need to react to.
Third, the Arctic is of growing economic interest as it may contain about one fifth of the world's still undiscovered oil and gas reserves. In fact competition has started between different interested countries about securing access and control of these resources. The planting of the Russian flag below the North Pole last year is one signal of this interest.
Therefore we call on the Commission to come forward with a communication on the Arctic region, proposing subjects and working procedures. Especially we look forward to the Commission putting the Arctic regions' energy and security policy on its agenda.
The EU has to form its own Arctic policies, involving two countries very close to us: Iceland and Norway. The EU Northern Dimension partially covers Arctic problems but it has become clear that a comprehensive EU Arctic policy is needed to address the wide and important context of Arctic problems. Finally we suggest that the Commission should start international negotiations to finally achieve an international treaty for the protection of the Arctic.
on behalf of the PSE Group. - (FR) Mr President, Commissioner, many of us here have just had the pleasure of hearing you announce a number of positive developments that have never been mentioned before, and which will no doubt appear in the communication from the Commission to the European Parliament and to the Council, which we look forward to receiving. However, your response gave the impression that there was no complete recognition of the fact that events are snowballing.
First of all, the Intergovernmental Panel on Climate Change, with a scientific consensus which is now shared, has told us that the Arctic faces greater threats than those imagined only four or five years ago. The living conditions of the Inuit people are under threat, and biological diversity is in danger. Many species, including polar bears, are also threatened.
Secondly, this summer, for the first time in several millennia, the Arctic sea route was navigable from the east and west. That has never happened before. We have also had the recent announcement of oil slicks, degasification and oil damage in the Arctic.
Thirdly, my fellow member from the PPE has just this instant reminded us that a Russian submarine planted a Russian flag at the North Pole. What was this supposed to mean? Russia is claiming the expansion of its maritime zone to include its entire continental shelf. That represents 38% of the entire surface of the Arctic. It is a terrible situation because it is the prelude to the militarisation of the Arctic. The only way, Commissioner, of blocking this procedure, which is being examined by the United Nations Commission on the Limits of the Continental Shelf, is to commence negotiations for an international protection treaty. This has never been mentioned before.
With Greenland and Denmark, the European Union has one country that borders the Arctic region and two other countries that are situated in Arctic territory. We have close ties with Iceland. The European Union has the power to ask it - and I believe that there is an urgent need for this, both in the interests of security and in the interests of the policing of shipping and climate preservation - to continue initiatives which could produce surplus energy.
We need to begin negotiations now for an Arctic protection treaty, as there is for Antarctica. I know this because I was one of the sponsors of those negotiations. It is with this in mind that I propose swift action. There is no time for delay. This has to happen before the UN committee finishes examining Russia's claim.
Only recently the Arctic region was the subject of the Arctic countries' national security and research investigations. Today, with climate change and melting glaciers, other aspects, such as environmental protection, energy resources and human health, are gaining priority. Unfortunately, the dominant interests appear to be economic, especially those concerning energy resources, as well as the introduction of new sea routes for trade and passenger transportation. According to scientific data, the Arctic harbours 30% of the world's undiscovered gas reserves, 20% of the natural liquid gas reserves and 13% of the oil resources. In recent years, through certain actions and their imperative position, the countries of the Arctic region and various others have made their wish to be the sovereign users of Arctic resources quite clear. Besides, there is division among the Arctic countries with a view to asserting spheres of influence. I welcome the ideas of the declaration to develop EU-Arctic policy, including economic and environmental issues, as well as those concerning adaptation by local people to the aspects of climate change. As far as energy is concerned, the issue of the Arctic region should be a part of the common EU energy policy; it is high time for actions to replace words.
on behalf of the Verts/ALE Group. - (FI) Mr President, ladies and gentlemen, a big thank you to Mrs Wallis and the others who have raised this issue. From outer space you can see that Planet Earth is warming up. It is conspicuous in the fact that the ice around the North Pole in summer melts more and more. This should be a warning bell for us to take more stringent action to protect the climate. Instead, it has started a race to exploit Arctic oil and gas reserves. This is a serious contradiction.
We badly need an international treaty on the management of the Arctic region, but its starting point and main goal must be conservation of the region: a similar moratorium as that for the Antarctic. If we respond to the melting of the ice in the north simply by increasing the exploitation of fossil fuel reserves, we will make the climate change problem even worse than it is.
Mr President, the Arctic plays an increasingly important geo-strategic role in the world, and we are now faced with the opening of hitherto closed seaways as a direct result of global climate change.
This should not come as any surprise to us, however, as the Arctic is warming at a much faster rate with an increase of 2°C in temperature in the last hundred years compared to an average of 0.6°C increase in the rest of the world. This highly fragile and vulnerable ecosystem is coming under increasing pressure from resource-hungry nations which wish to exploit its potential. Without any multilateral governance in place, we would have no guarantee that they would have due regard for the sustainable lifestyle of the indigenous peoples or for the Arctic's fundamental importance as a stabilising force for the world's climate.
The Arctic is critical for global climate stability, and I would urge the Commission to ensure that this is fully reflected in the forthcoming Commission communication on Arctic policy, together of course with energy and security policy matters.
And, as paragraph 9 of our resolution says, 'by virtue of its impact on the world's climate and its singular natural environment, [the Arctic] merits special consideration as the EU develops its position for the 2009 COP 15 Framework Convention on Climate Change in ... Copenhagen', and as we discuss a framework for multilateral governance for this unique area.
(CS) Ladies and gentlemen, the Arctic is the only part of the world that is not yet governed by any multilateral rules and regulations. However, interest in this area and its geopolitical as well as strategic importance have recently been growing on a surprising scale. Maritime traffic in the Arctic, both commercial and tourist, is on rising. Interest in its mineral wealth is increasing. Climate change has a negative impact on the native population's way of life and on biodiversity. For all these reasons the Arctic should be the discussed at international level with a view to the conclusion of a treaty on the protection of the Arctic, similar to the Madrid Protocol to the Antarctic Treaty of 1993. Three Arctic countries are Member States of the European Union and two further countries are members of the common European Economic Area. The European Union should therefore be a key player in future international negotiations concerning the Arctic.
As we have heard, the European Commission is currently working on a communication on its policy regarding the Arctic area. In our joint motion for a resolution we call on the Commission to consider all of the aspects above. We also feel that it is crucial to ensure that the Arctic and the Arctic Ocean is an area free of military forces and nuclear weapons, as Mrs Diana Wallis said earlier. We would also call on the Commission to think about whether it should establish a specialised section for the Arctic area, which would aim at realising these goals and addressing the problems.
Mr President, as we are all aware, surely, although we have some information about the Arctic, overall it is still terra incognita, in the truest sense of the word, as far as international law goes. My colleague Mr Kelam has mentioned the lack of legislation on maritime traffic.
In addition, when we take the natural resources into consideration - it is estimated that 22% of the world's oil and gas reserves are in the Arctic region - this is a region of enormous significance to Europe's future. It is therefore particularly important that we present this resolution, under the leadership of Mrs Wallis.
It is now very much up to the Commission to present a plan - a strategy with specific goals and measures. In my opinion, that is what is still lacking. Even though people have woken up and started to deal with the problem, there is still no strategic orientation. We do not want to come off second best here! Some countries bordering the Arctic, particularly Russia, are attempting to use the facts, and it is very difficult to use appropriate action against a major power like Russia if we take such a long time about it.
Europe as a collective must not subjugate itself to the Member States. This is a region in all our interests and it is unacceptable for us to allow certain Member States an advantage due to the fact that the CFSP is not functioning. The common interest of all of Europe is too important for that.
Hence my renewed appeal to the Commission to present a precise, specific strategy as soon as possible so that we can discuss it in Parliament. There is too much at stake for us to dither about on this.
Member of the Commission. - (CS) Mr President, ladies and gentlemen, I think that the debate clearly shows that this really is a problem that touches on fundamental strategic interests, whether it is viewed from the angle of environmental protection or from the geopolitical angle. It also shows that there is not much time left and that there are clear reasons for the European Union to formulate its policy. However, it is also clear that some proposals are complicated and that the general situation in the Arctic is very complicated, from the perspective of both the European Union and international law. For example, we must remember that the most important countries, such as Norway, Iceland, Greenland and the Russian Federation, are not members of the European Union and, consequently, our strategy cannot consist of exercising coastal or territorial rights.
The fact still remains, however, that a strategy must be formulated. At any rate, the Commission is now working on such a strategy and a relevant communication will be tabled very soon, in the next few weeks in fact. Ladies and gentlemen, there is not enough time for me to respond to all of your comments but I have noted them down and the Commission will take them into account. As I tried to explain briefly, some issues are extremely complicated and extremely complex.
I have received three draft resolutions submitted in accordance with Rule 108(5) of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow.
Written declarations (Rule 142)
in writing. - (HU) The North Pole has in recent years become one of the symbols of climate change. Due to its untapped natural resources, this region could soon become the epicentre of international conflict. This heralds a constant re-evaluation of the region, looking at whether there is a state which can give a clear-cut signal that it has a claim to the territory.
While it is not the job of the European Parliament to get mixed up in geographical debates about the proper place of this region, I would like to highlight a couple of points.
First, if there are any unsettled issues, they should be resolved by legal and diplomatic means and not by planting a flag in the area. I think the present international regulations, though by no means perfect, can give a framework of reference to settling issues by diplomatic means.
On the other hand, bearing in mind increasing European demand, the untapped energy sources of the North Pole can contribute to Europe's security of supply. We must then declare that exploitation must not upset the biological balance of the region. Environmental considerations must be met in all circumstances. It is my opinion that current international legislation offers no comfort on these points.
It is important, I feel, to note that the exploitation of the resources of the North polar region will play only a supplementary role in the provision of energy for Europe. Nor, for this reason alone, will the existence of these sources affect the wider use of renewable energy sources and continuing efforts to improve energy efficiency.